Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to the following:

    PNG
    media_image1.png
    159
    401
    media_image1.png
    Greyscale

As filed, claims 1-31 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The 6 pages information disclosure statements (IDS) submitted on 3/1/2021 have been considered by the Examiner except Cite No. 1 under the section of “NON-PATENT LITERATURE DOCUMENTS”, where it was lined through.
In order to consider the non-patent literature document, a copy of the cited reference is required.

The other 6 pages information disclosure statements (IDS) submitted on 3/1/2021 have been considered by the Examiner.

The 3 pages information disclosure statement (IDS) submitted on 3/1/2021 have been considered by the Examiner. 

Claim Interpretation
With regards to the intended use statement, “for use in the treatment of pain” in claim 27, it has not been accorded patentable weight.  As prior art, for example, teaches the instant compounds, the result would most necessarily to have the therapeutic property that can be used to treat pain, specifically in the claimed compounds taught by the prior art.  See MPEP 2111.02(II).

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-31 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of prior U.S. Patent No. 10,793,556 (which was previously co-pending application No. 16/450,259). This is a statutory double patenting rejection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a compound of instant formula (I) or composition thereof.

Claims 1-15, 20, 23, 27, 28, 30, and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,829,480.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-27 of U.S. Patent No. 10,829,480 are drawn to a compound of instant formula (I) or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-27 of U.S. Patent No. 10,829,480 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of Claims 1-27 of U.S. Patent No. 10,829,480.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned U.S. patent is the compound of instant formula (I).  However, these conflicting claims may have different Markush structures of instant formula (I).  For example, see claim 1 of the abovementioned U.S. patent.

    PNG
    media_image2.png
    165
    238
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    128
    526
    media_image3.png
    Greyscale

	Structural similarity is the touchstone of the non-obviousness inquiry for patents claiming a novel chemical compound.  Eisai Co. v. Dr. Reddy’s Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity.  For this reason, one of ordinary skill in the art would anticipate that this is the same compound.	
The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned U.S. patent is excluded as the compound of instant formula (I) of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the Claims 1-27 of U.S. Patent No. 10,829,480 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claims 1-15, 20, 23, 27, 28, 30, and 31 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of co-pending application No. 17/188,743.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-28 of co-pending application No. 17/188,743 are drawn to a compound of instant formula (I) or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-28 of co-pending application No. 17/188,743 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of Claims 1-28 of co-pending application No. 17/188,743.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned co-pending application is the compound of instant formula (I).  However, these conflicting claims may have different Markush structures of instant formula (I).  For example, see claim 1 of the abovementioned co-pending application.

    PNG
    media_image2.png
    165
    238
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    128
    526
    media_image3.png
    Greyscale

	Structural similarity is the touchstone of the non-obviousness inquiry for patents claiming a novel chemical compound.  Eisai Co. v. Dr. Reddy’s Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity.  For this reason, one of ordinary skill in the art would anticipate that this is the same compound.	
The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned co-pending application is excluded as the compound of instant formula (I) of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the Claims 1-28 of co-pending application No. 17/188,743 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claims 1-15, 17, 20-23, 26-28, 30 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,807,989.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-31 of U.S. Patent No. 10,807,989 are drawn to a compound of instant formula (I), obvious variant thereof (e.g. homolog), or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-31 of U.S. Patent No. 10,807,989 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound or obvious variant thereof.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of 1-31 of U.S. Patent No. 10,807,989.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned U.S. patent is the compound of instant formula (I) or obvious variant thereof (e.g. homolog).  However, these conflicting claims may have different Markush structures of instant formula (I).  For example, see claim 1 of the abovementioned U.S. patent.

    PNG
    media_image4.png
    186
    311
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    244
    607
    media_image5.png
    Greyscale

The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned U.S. patent is excluded as the compound of instant formula (I) or obvious variant thereof (e.g. homolog) of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the Claims 1-31 of U.S. Patent No. 10,807,989 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claims 1-15, 17, 20-23, 26-28, 30 and 31 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of co-pending application No. 17/188,884.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-32 of co-pending application No. 17/188,884 are drawn to a compound of instant formula (I), obvious variant thereof (e.g. homolog), or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-32 of co-pending application No. 17/188,884 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound or obvious variant thereof.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of Claims 1-32 of co-pending application No. 17/188,884.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned co-pending application is the compound of instant formula (I) or obvious variant thereof (e.g. homolog).  However, these conflicting claims may have different Markush structures of instant formula (I).  For example, see claim 1 of the abovementioned co-pending application.

    PNG
    media_image4.png
    186
    311
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    244
    607
    media_image5.png
    Greyscale

The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned co-pending application is excluded as the compound of instant formula (I) or obvious variant thereof (e.g. homolog) of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the Claims 1-32 of co-pending application No. 17/188,884 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claims 1-15, 17, 20-23, 26-28, 30, and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10/793,528.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-34 of U.S. Patent No. 10/793,528 are drawn to a compound of instant formula (I), obvious variant thereof (e.g. homolog), or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-34 of U.S. Patent No. 10/793,528 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound or obvious variant thereof.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of Claims 1-34 of U.S. Patent No. 10/793,528.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned U.S. patent is the compound of instant formula (I) or obvious variant thereof (e.g. homolog).  However, these conflicting claims may have different Markush structures of instant formula (I).  For example, see claim 1 of the abovementioned U.S. patent.

    PNG
    media_image6.png
    175
    360
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    244
    607
    media_image5.png
    Greyscale

The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned U.S. patent is excluded as the compound of instant formula (I) or obvious variant thereof (e.g. homolog) of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the Claims 1-34 of U.S. Patent No. 10/793,528 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claims 1-15, 17, 20-23, 26-28, 30, and 31 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of co-pending application No. 17/188,802.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-34 of co-pending application No. 17/188,802 are drawn to a compound of instant formula (I), obvious variant thereof (e.g. homolog), or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-34 of co-pending application No. 17/188,802 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound or obvious variant thereof.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of Claims 1-34 of co-pending application No. 17/188,802.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned co-pending application is the compound of instant formula (I) or obvious variant thereof (e.g. homolog).  However, these conflicting claims may have different Markush structures of instant formula (I).  For example, see claim 1 of the abovementioned co-pending application.

    PNG
    media_image6.png
    175
    360
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    244
    607
    media_image5.png
    Greyscale

The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned co-pending application is excluded as the compound of instant formula (I) or obvious variant thereof (e.g. homolog) of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the Claims 1-34 of co-pending application No. 17/188,802 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claim Objections
Claims 20, 21, 23, and 29-31 are objected to because of the following informalities:  
a)	Regarding claim 20 (pg. 166), the claim is not in a proper form because it did not recite in alternative.  For example, the word, -- or --, is missing before the structure of instant formula (VIII-C).

b)	Regarding claim 21 (pg. 170), the claim is not in a proper form because the word, -- and --, is missing before the recitation of the last structure.

c)	Regarding claim 23 (pg. 172), the claim recites the phrase, “wherein R1 to R5, R10 to R20 and n are defined as in claim 1", which has a typographical error because "R10" should be -- R11 --.

d)	Regarding claim 29 (pg. 177), the claim recites the phrase, “R1, R2, and R3 are defined as in claim 1".  
	Because claim 29 appears to be an independent claim, the Examiner finds that the definition for instant variables R1, R2, and R3 found in claim 1 should be reiterated here, and the abovementioned phrase should be deleted.  

e)	Regarding claims 30 and 31 (pg. 177), the claims recite the phrase, “an effective amount therefor of at least one compound according to claim 1”.
	Such expression can be clarified by reciting -- an effective amount 

Conclusion
Claims 1-31 are rejected.
Claims 20, 21, 23, and 29-31 are objected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, non-patent literature titled, "Synthesis and DNA binding studies of bis-intercalators with a novel spiro-cyclic linker", hereinafter Chu (see IDS filed 3/1/2021), is considered by the Examiner as the closest prior art.  However, Chu does not teach or suggest instant variables R3, R11, and R12.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626